Title: From George Washington to Elisha Sheldon, 27 November 1780
From: Washington, George
To: Sheldon, Elisha


                        
                             27 November 1780
                        
                        You will immediately march to Colchester in the State of Connecticut with your Regiment and enter into Winter
                            Quarters. You will deliver over to the Qr Mr at Hartford all the horses that you are of opinion will not be fit for
                            dragoon service the next campaign; the remainder you will do every thing in your power to put into the most perfect order
                            during the Winter—You will particularly attend to that part of your former instruction, pointing out the number of horses
                            to be kept by each officer according to his rank and see that the number is not on any account exceeded—You will have all
                            your old accoutrements repaired as soon as the men are fixed in quarters.
                        As I presume the State of Connecticut will complete your regiment to the establishment of the 3 &
                            21st of October, (which you have seen published in general orders of the 1st instant) I would recommend it to you to wait
                            upon the Governor yourself, with an exact state of the Regiment, as to men and horses, and the difeciences of both, noting
                            such men, if there are any whose times of service expire in the course of the Winter, that in making provision for
                            completing the corps that may not be counted upon. I know not the mode that will be adopted to procure the men and horses;
                            you will therefore govern yourself according to the plan you may concert with the Governor. Neither do I know whether the
                            State or Continent are to provide your accoutrements. You will acquaint yourself with that circumstance and apply in time
                            to one or the other for those necessary for a full corps. Given at Head Quarters Prackness Nov. 27 1780.

                    